Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 17 is objected to.  The limitation “ter-butyl” should be amended to --tert-butyl--.
	Claim 20 is objected to.  Compounds 188 and 283 appear to be duplicates of each other.  These two compounds are drawn differently but 180° rotation about the upper right spirobifluorene moiety in compound 188 would result in compound 283 as drawn.  Applicants should delete one of these structures from claim 20.

Claim Interpretation
	Independent claims 1 and 8 include compounds which satisfy one of formulae 1A and 1B.  It should be noted that any prior art which teaches a compound satisfying formula 1B also satisfies formula 1A since variable R2 include the moiety comprising ring A1 in formula 1B.  However, not every compound which satisfies formula 1A would satisfy formula 1B.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (CN-107459466).  A machine translation of this document is included with this Office action.  The rejection of independent claim 8 which is limited to the compounds only will be addressed first followed by the rejection of independent claim 1 which is drawn to a device. 
Claim 8: Ha et al. teaches compounds which are employed in organic electroluminescent devices which satisfy one of the general formula taught on pages 8-10.  The top middle compound on page 13, the top middle compound on page 17, and the bottom middle compound on page 23 of Ha et al. have the following respective structures:

    PNG
    media_image1.png
    130
    147
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    154
    media_image2.png
    Greyscale
and
    PNG
    media_image3.png
    139
    154
    media_image3.png
    Greyscale
.
	Each of these compounds anticipate formula 1B of claim 8 with variables L2 and L3 being a single bond, variables a2 and a3 being equal to 1, all rings A1 through A5 being benzene groups, variable X1 being a C(R9)(R10) group with R9 and R10 being phenyl groups, variables b3 through b8 are equal to the maximum allowable substitution and all variables R3 through R8 are hydrogen atoms, variable X2 is equal to a C(R11)(R12) group with R11 and R12 being bound to each other to form a C5 or C6 carbocyclic group (cyclohexyl, cyclopentyl, and methylcyclopentyl as shown above). 
Claims 9 and 10: Each of rings A1 through A5 in the compounds above are selected from a benzene group, thereby anticipating claims 9 and 10.
Claim 11: In the compounds above, variable X1 is C(R9)(R10) and variable X2 is C(R11)(R12), thereby anticipating claim 11.
Claims 12 and 13: In the compounds shown above, variables L2 and L3 (variable L1 in claim 8 is drawn to an optional structural embodiment which is not required) are equal to single bonds, thereby anticipating claim 13.
Claims 14-16: Each of claims 14 and 15 further limit variables R1 and R2 of claim 8.  Variable R1 pertains to an optional embodiment regarding variable X1 and variable R2 pertains only to formula 1A.  As such, both claims 14 and 15 further limit optional embodiments.  As such, the compounds taught by Ha et al. above, may still be properly relied upon to reject claims 14-16.  
Alternatively, because the compounds taught by Ha et al. and shown above also satisfy formula 1A with variable L2 being a single bond, variable a2 being equal to zero, and variable R2 being a fluorene group, the compounds taught above also satisfy the limitations of claim 14-16.  Specifically, variable R2 is a non-aromatic condensed polycyclic group (fluorene), which satisfies claim 14 and also satisfies formula 5-14 of claim 15 with variable Y31 being a C(Z33)(Z34) group with Z33 and Z34 forming a C5 or C6 carbocyclic group.  Last, the R2 group in the middle compounds shown above satisfies formula 6-40 of claim 16.  Variable R1 is an optional embodiment since variable X1 is not limited to an N(L1)a1(R1)b1 moiety.
3-R6, R9, and R10 are present and are equal to either hydrogen atoms or phenyl groups, thereby anticipating claim 17.
Claim 18: The compounds taught by Ha et al. shown above also anticipate Formula 1B-11 of claim 18.  
Claim 19: In the compounds shown above, variables L2 and L3 (variable L1 in claim 8 is drawn to an optional structural embodiment which is not required) are equal to single bonds, thereby anticipating claim 19.
Claims 1-4: Ha et al. teaches inventive compounds which are employed in organic electroluminescent devices comprising an anode, a hole-transport region, an emissive layer, an electron transport region, and a cathode.  The compounds taught therein, including the three compounds shown above, are taught as compounds to be employed in a hole transport region.  Paragraph 0194 of the machine translation teaches that the hole transport layer may be doped with a p-type dopant and a compound according to the invention.  Therefore Ha et al. teaches organic electroluminescent devices which comprise an anode, a cathode, and an organic layer with the inventive compounds taught therein being located in a hole transport region, thereby anticipating claims 1-4.
Claims 5 and 6: Ha et al. exemplifies that the hole transport region comprises a p-dopant which is selected from cyano group compounds X1 and X2.  The LUMO energy level of these compounds are known to be well below - 3.5 eV, thereby anticipating claims 5 and 6.  
Claim 7: The exemplified emission layers are taught to include a host material H2 which is an anthracene-based compound and a dopant material which is a pyrene-based compound, thereby anticipating claim 7.  

Claims 1-4, 8-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0111644).  The rejection of independent claim 8 which is limited to the compounds only will be addressed first followed by the rejection of independent claim 1 which is drawn to a device.
Claim 8: On page 63 Cho et al. teaches the compound 
    PNG
    media_image4.png
    285
    195
    media_image4.png
    Greyscale
 which anticipates Formula 1A of claim 8.  This compound is redrawn below in a manner which makes it easier for Applicants to correlate the compound above with Formula 1A as claimed

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
	In the compound shown above, variable L2 is a p-phenylene linker, variable a2 is equal to 1, variable R2 is a phenyl group and variable b2 is equal to 1, rings A1 through A3 are all benzene groups, variable X1 is a C(R9)(R10) group with R9 and R10 being equal to methyl, variable L3 is a single bond, variable a3 is equal to 1, variables b3, b5, and b6 are equal to the maximum allowable substitution and all variables R3, R5, and R6 are hydrogen atoms, two R4 variables are equal to hydrogen, and one R4 is equal to a non-aromatic condensed polycyclic group (a dimethylfluorene group).  
	Claims 9 and 10: In the compound shown directly above, rings A1-A3 (rings A4 and A5 are not part of formula 1A) are equal to benzene groups, thereby anticipating claim 9.
Claim 11: The compound shown above of Cho et al. has variable X1 being a C(R9)(R10) group, which anticipates claim 11.  Variable X2 is not part of formula 1A of claim 8 and is thus serves to further limit an optional embodiment.
2 in the compound of Cho et al. above is a benzene group, thereby anticipating claims 12 and 13.  Variables L1 and L3 are not required to be present, and thus these are further limitations to an optional embodiment.
Claims 14-16: Variable R2 in the compound of Cho et al. above is a phenyl group, thereby anticipating claim 14, formula 5-1 of claim 15, and formula 6-1 of claim 16.
Claims 18 and 19: The compound of Cho et al. shown above anticipates formula 1A-3 of claim 18 with variable L2 being a benzene group, thereby anticipating claim 19.
Claim 1: The inventive compounds taught by Cho et al., including the compound shown above which is taught on page 63, are employed in organic light emitting devices comprising an anode, an organic layer comprising said compound, and a cathode, thereby anticipating claim 1.
Claims 2-4: The compounds taught by Cho et al., including the compound shown above are specifically employed in a hole transport layer, thereby anticipating claims 2-4.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 2014/0284578).  The rejection of independent claim 8 which is limited to the compounds only will be addressed first followed by the rejection of independent claim 1 which is drawn to a device.
Claims 8-20: Compound (103) of Takeda et al. as taught on page 6 is the same compound as compound 201 of claim 20.  Additionally, all of the structural limitations of claims 8-19 are anticipated by this compound. 333
Claims 1-6: Takeda et al. exemplifies preparing organic light emitting devices having a hole injection layer comprising MoOx, which is inherently a p-dopant anticipating claims 5 and 6, a hole transport layer which is comprised of any one of the inventive compounds taught therein, including compound (103) as taught on page 6 (Table 3).  The use of any one of the explicitly taught compounds of Takeda et al., including compound (103) on page 6 in the manner shown in table 3 is at once envisaged.  

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pflumm et al. (US 2013/0207046).  The rejection of independent claim 8 which is limited to the compounds only will be addressed first followed by the rejection of independent claim 1 which is drawn to a device.
1 and Ar2 group combinations which are listed as formulae (5) through (28), and more specifically as formulae (5a) through (28a).  Pflumm et al. teaches preferably combinations of Ar1 and Ar2 of formulae (5) through (28) and (5a) through (28a) (paragraphs 0026-0027).  In the table shown in paragraph 0027 are nine combinations of Ar1 and Ar2 which anticipate formula 1a or 1b of claim 8.  For example, the combinations of any one of (5a) through (8a) as variable Ar1 and formula (24a) as variable Ar2 anticipate formula 1A of claim 8 and the combinations of any one of (9a) or (10a) as variable Ar1 and formula (24a) as variable Ar2 anticipate formula 1B of claim 8.  Each of these combinations are explicitly taught in the table in paragraph 0027.  As one example, the combination of Ar1 being formula (5a) and Ar2 being formula (24a) results in the compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
which is identical to 
    PNG
    media_image7.png
    138
    150
    media_image7.png
    Greyscale
of claim 20.
Claims 1-7: The inventive compounds taught by Pflumm et al., including the compound shown directly above, are taught to be employed as materials in an electron blocking layer (which is part of the hole transport region).  All of the working examples include p-dopants in the hole transport region which satisfy the limitations of claims 5 and 6 (HATCN).  Additionally, the emission layers in virtually all of the working examples includes the matrix material M1 or M2 which are anthracene compounds satisfying claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0111644) as applied to claim 2 above.
While Cho et al. does not exemplify the inclusion of a p-dopant required by claim 5 which includes a compound satisfying claim 6, it would have nevertheless been obvious to one of ordinary skill in the art to include such a dopant in the hole transport region.  Specifically, Cho et al. teaches that the hole transport region may comprise a p-dopant selected from a quinone derivative, a metal oxide, an a cyano-group containing compound with specific compounds being taught (paragraph 0196).  As such, the inclusion of any of these compound would have been obvious to one of ordinary skill in the art.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/Robert S Loewe/Primary Examiner, Art Unit 1766